ITEMID: 001-110749
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: BASHCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Dean Spielmann;Elisabet Fura;Ganna Yudkivska
TEXT: The applicant, Mr Borys Vasylyovych Bashchenko, is a Ukrainian national who was born in 1938 and lives in Bendyugivka.
On 21 January 2009 the applicant lodged a civil claim with the Kagarlyk Local Court against the Kagarlyk Local Administration, seeking to be issued title to a plot of land to which he was entitled as a member of the D. collective farm.
On 18 December 2009 the court found against the applicant, determining that there was no evidence that the applicant was on the list of those entitled to a plot of land on the D. farm. It noted in particular that the decision of the D. farm management of 30 March 1996 did not prove the applicant’s entitlement to a plot of land.
On 15 April 2010 the Kyiv Regional Court of Appeal upheld the decision of the first-instance court.
On 30 June 2010 the applicant lodged an appeal on points of law with the Supreme Court. In his appeal the applicant requested an extension of the time-limit for lodging the appeal, without indicating any reasons for the request.
On 12 July 2010 the applicant lodged a supplement to his appeal of 30 June 2010, in which he also requested an extension of the time-limit without indicating any reasons for the delay.
On 16 July 2010 the Supreme Court rejected the applicant’s appeal as out of time, noting that the applicant had not requested an extension of the timelimit for lodging the appeal.
On 9 August 2010 the applicant sent a letter to the Supreme Court pointing out that he had included a request for an extension in his appeal. In reply, the court repeatedly informed the applicant that his appeal had been rejected as out of time, as it contained no request for an extension.
“1. An appeal on points of law may be lodged within two months of the date of entry into force of the decision (ruling) of the court of appeal.
2. If the time-limit set forth in paragraph one of this Article is not respected for reasons which have been found valid, a cassation court judge may renew the timelimit at the request of the person who lodged the appeal.
3. An appeal on points of law which has been lodged outside the time-limit for such an appeal shall be returned to the person who has lodged it, if that person has not raised the issue of renewal of the time-limit, or if renewal of the time-limit has been refused.
4. Renewal of the time-limit for an appeal on points of law and return of an appeal on points of law shall be decided by a judge rapporteur, who will issue a ruling in this respect.”
2. A judge rapporteur shall return an appeal on points of law lodged outside the time-limit for such an appeal to the person who lodged it, unless he or she requests the renewal of the time-limit...”
